Citation Nr: 0533871	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected pericarditis.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from November 1957 to May 
1961.

The veteran provided sworn hearing testimony in support of 
his appeal at a hearing held at the RO before the undersigned 
Veterans Law Judge in December 2002.  This appeal was 
previously before the Board of Veterans' Appeals (Board) in 
October 2003, when it was remanded for further evidentiary 
and procedural development.  Such development having been 
accomplished, the case is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran has no residual scarring of his heart muscle, 
and has no functional impairment currently associated with 
the episode of pericarditis he experienced during service.

2.  Although the veteran experiences dyspnea, fatigue, 
angina, and other symptoms of severe heart disease upon 
exertion, medical evidence demonstrates that these symptoms 
are caused by arteriosclerotic heart disease unrelated to any 
residuals of pericarditis.  


CONCLUSION OF LAW

A disability rating in excess of 10 percent for pericarditis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.10, 4.104, Diagnostic Code 7002 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was informed of the evidence 
necessary to substantiate his claim, of his and the VA's 
respective responsibilities to identify and obtain such 
evidence, and he was requested to submit any evidence 
supporting his claim to the VA in a letter dated in March 
2004, prior to the most recent RO adjudication rendered in 
his claim.  He was informed of the laws and regulations 
governing his claims as well as the substance of the 
regulations implementing the VCAA in the Statement of the 
Case provided in September 2002.  

Although this notice was provided after the initial decision 
on the claim, the Board holds that the the defect was 
remedied in this case because the veteran was provided with a 
meaningful opportunity to participate in his claim by VA 
after he received the notice.  Since the notice was provided, 
he has submitted private medical records and his own relevant 
written argument, evidencing his comprehension of what is 
required to prove his claim.  Thus, the Board concludes that 
timing error has been rendered harmless by the subsequent 
remedial actions taken.  Mayfield, supra; Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that VA and private medical records have been 
obtained in support of his claims, and that he has been 
provided with a VA medical examination pertaining to his 
disability.  As noted above, he was provided with a personal 
hearing.  The veteran has submitted additional argument, but 
has not identified any additional evidence to be obtained 
prior to an appellate decision on his claims.  

Thus, the Board finds that the veteran has been fully and 
properly notified of the evidence necessary to substantiate 
his claims, of his and the VA's respective responsibility to 
identify and obtain such evidence and of the laws and 
regulations governing his claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the veteran's 
claims for inclusion in his claims file.  We may therefore 
proceed with appellate review.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the oridinary conditions of daily 
life including employment.  Evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  It is the responsibility of VA medical examiners to 
accurately describe the effects of the disdability upon the 
person's ordinary activity and the responsibility of VA 
adjudicators to assign the disability rating which best 
respresents the functional impairment resulting from that 
disability.  38 C.F.R. § 4.10.

During service, the veteran had an episode of acute viral 
pericarditis, for which he was hospitalized.  Service 
connection for the disability was granted following his 
discharge from service and a 30 percent disability rating was 
assigned.  The disability rating was reduced to 10 percent 
five years later, in 1966, due to a showing upon examination 
that the veteran's heart had healed with improved 
functioning.  The 10 percent disability rating has been in 
effect since that time.  Under governing regulation, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951.  The 10 percent rating is thus preserved at that 
level.

In the late 1970s, the veteran was diagnosed with severe 
arteriosclerotic heart disease and underwent the first of 
many cardiac catheterization procedures in 1978.  He 
underwent coronary bypass surgery in 1981 and has suffered 
functional impairment from heart disease ever since.  

The veteran filed a claim for service connection for 
arteriosclerotic heart disease in 1981, on the basis that the 
arteriosclerotic heart disease had been proximately caused in 
whole or in part by his pericarditis.  The RO denied the 
claim and the veteran perfected an appeal to the Board.  In 
an October 1982 decision, the Board denied the claim also, 
citing a medical opinion to the effect that there was no 
causal relationship whatsoever between pericarditis and 
arteriosclerotic heart disease.  The physician who authored 
the opinion further explained that the veteran had had a 
complete recovery from the pericarditis with no residual 
effects, and that because the pericarditis had been viral 
rather than bacterial, the heart muscle had not been 
permanently scarred.

The veteran's current appeal arises from an August 2000 claim 
for a higher disability rating for the service-connected 
pericarditis.  In support of his claim, he submitted private 
medical records which reflect that he currently suffers from 
severe coronary artery disease with complete or near-complete 
closure of most major heart vessels.  He suffers from 
frequent angina attacks and has significant functional 
limitation in terms of exertional activities as a result of 
his arteriosclerotic heart disease.  VA treatment reports 
have been obtained as well and these corroborate the severity 
of his arteriosclerotic heart disease.  None of the private 
or VA treatment reports contain any findings or discussion 
pertaining to pericarditis between the date of the veteran's 
claim for an increased rating, August 2000, and the present.

During the December 2002 hearing on appeal, the veteran 
testified that he had been told by one of his physicians that 
his pericarditis may have affected his subsequent 
arteriosclerotic heart disease.  A discussion followed as to 
whether the veteran desired to file a claim for secondary 
service connection.  The veteran's representative stated that 
no claim had been filed and that the veteran in conjunction 
with his representative would determine whether to file such 
a claim after the hearing.  No such claim has been received.

In connection with this appeal, the veteran underwent a VA 
examination for purposes of compensation in June 2005.  The 
examiner was able to review the veteran's claims file in 
addition to performing a clinical examination.  The examiner 
described the severity of the veteran's arteriosclerotic 
heart disease and the resulting restrictions on his 
activities.  With regard to the pericarditis, the examiner 
explicitly opined that pericarditis causes no restriction or 
other effect upon the veteran's daily activities.

Pericarditis is initially rated as 100 percent disabling for 
three months following cessation of therapy for active 
infection with cardiac involvement.  Thereafter, documented 
pericarditis resulting in chronic congestive heart failure, 
or workload of three METs or less, causing dyspnea, fatigue, 
angina, dizziness, or syncope; or in left ventricular 
dysfunction with an ejection fraction of less than 
30 percent, is assigned a 100 percent disability rating.  
Documented pericarditis resulting in more than one episode of 
acute congestive heart failure in the past year, or; a 
workload of greater than three METs but not greater than five 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; in left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent is assigned a 60 percent 
disability rating.  Documented pericarditis resulting in a 
workload greater than five METs but not greater than seven 
METs, resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilation on 
electro-cardiogram, echocardiogram, or X-ray will be assigned 
a 30 percent disability rating.  Documented pericarditis 
resulting in a workload of greater than seven METs but not 
greater than ten METs, resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or requiring continuous medication 
will be assigned a 10 percent disability rating.  38 C.F.R. 
§ 4.104, Diagnostic Code 7002.  

As set forth above, the veteran has serious arteriosclerotic 
heart disease causing severe limitation of daily functioning.  
However, service connection has been denied for this 
disability, most recently by the Board in October 1983, when 
the Board found that service connection for arteriosclerotic 
heart disease was not warranted as directly related to 
service or as proximately caused by his service-connected 
disability or pericarditis.  Following the discussion during 
the 2002 Board hearing, the veteran and his representative 
apparently decided not to file a claim to reopen this 
previous denial, as no such claim is of record.  Thus, 
because service connection is not in effect for 
arteriosclerotic heart disease, the Board cannot consider 
impairment resulting from arteriosclerotic heart disease in 
assigning a disability rating for pericarditis.

Review of the evidence of record pertaining to pericarditis 
shows that the veteran has no residual scarring of his heart 
muscle, and has no functional impairment currently associated 
with the episode of pericarditis he experienced more than 
forty years ago.  The criteria for the assignment of a higher 
disability rating for impairment resulting from pericarditis 
as set forth in Diagnostic Code 7002 thus are not met.  The 
preponderance of the evidence is against the veteran's appeal 
and the benefit sought must be denied.


ORDER

A disability rating in excess of 10 percent for pericarditis 
is denied.




____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


